DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 8-25 and 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 Patent No. 10,937,410.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the continuations are broader than the ones in patent, broad claims in the continuation application are rejected previously patented narrow claims. For example, claim 1 of the present invention is the same as claim 1 of Patent No. 10,937,410 except that “adjusting a response of the digital filter at frequencies that span at least frequencies between about 200 Hz to about 5 kHz; and adjusting a response of at least 3 second order sections of the digital filter." Therefore, claim 1 of the present invention is broader than the patented claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-25 and 27 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Pub No. 2014/0363010 A1 to Christopher et al. (hereinafter “Christopher”).
Regarding claim 1, Christopher discloses a method comprising: receiving a first input signal captured by one or more sensors associated with an audio signal delivered to an active noise reduction (ANR) headphone (Abstract and paragraphs ]0027]; active noise reduction (ANR) headphone by measuring a sound field to generate an input signal); computing, by one or more processing devices, a frequency domain representation of the first input signal for a set of discrete frequencies, wherein the frequency domain representation of the first input signal is indicative of a response of an ear to the audio signal; generating, by the one or more processing devices based on the frequency domain representation of the input signal, a set of parameters for a digital filter disposed in an ANR signal flow path of the ANR headphone, the set of parameters being such that a loop gain of the ANR signal flow path substantially matches a target loop gain, wherein generating the set of parameters (Abstract, Paragraphs [0007], [0027]; active noise reduction (ANR) system includes a feed-back ANR signal pathway including a feed-back microphone, a first variable gain amplifier, and a first filter, a feed-forward ANR signal pathway including a feed-forward microphone, a second variable gain amplifier and a second filter, an audio input signal pathway, and an output transducer converting signals from each of the feed-back ANR signal pathway, the feed-forward ANR signal pathway, and the audio input signal pathway to acoustic output signals. At least one of the feed-back ANR signal pathway and the feed-forward ANR signal pathway includes a first side-chain loop sampling a signal within the respective pathway, applying a third filter to the sampled signal, and adjusting at least the first or second variable gain amplifier based on a comparison of the output of the third filter to a threshold) comprises: accessing a nominal set of two or more parameters for the digital filter, determining, based on the frequency domain representation of the first input signal indicative of the response of the ear to the audio signal, a set of two or more correction parameters, and generating the set of parameters as a combination of the nominal set of parameters and corresponding parameters in the set of correction parameters Abstract , paragraphs [0003], [0007] and [0030]; adjusting at least the first or second variable gain amplifier based on a comparison of the output of the third filter to a threshold. The third filter applies first and second gains in respective first and second frequency ranges between 10 Hz and 10 kHz to the sampled signal, the first and second gains being different by at least 10 dB); and processing a second input signal in the ANR signal flow path using the generated set of parameters to generate an output signal for driving the electroacoustic transducer of the ANR headphone (paragraphs [0007], [0017] and [0019]; an output transducer converting signals from each of the feed-back ANR signal pathway, the feed-forward ANR signal pathway, and the audio input signal pathway to acoustic output signals. At least one of the feed-back ANR signal pathway).

Regarding claim 2, Christopher discloses the method of claim 1, wherein the first input signal comprises characteristics that vary from user to user, and the second input signal comprises characteristics having reduced variation from user to user as compared to the first input signal (Abstract, paragraphs [0007], [0022] and [0027]; If the comparators detect that the filtered output signal is greater than the threshold, they activate the corresponding VGAs to reduce the amplitude of the corresponding signal).

Regarding claim 3, Christopher discloses the method of claim 1, wherein the one or more sensors comprise a feedback microphone of the ANR headphone, and the ANR signal flow path comprises a feedback path disposed between the feedback microphone and the electroacoustic transducer (paragraphs [0005] and [0019]; ANR signal pathway may include a feed-back ANR pathway, and the sound field may be measured inside the ANR headphone as an input to the feed-back ANR pathway, the first and second filtered signals being first and second filtered feed-back signal).

Regarding claim 4, Christopher discloses the method of claim 3, wherein for a majority of a frequency range where the feedback path has positive loop gain, a variation in a feedback insertion gain, as measured over multiple users, is less than a variation in a response of the physical acoustics of the ANR headphone, as measured by the response between the electroacoustic transducer and the feedback microphone for the multiple users (paragraphs [0007], [0018], [0020] and [0030]; active noise reduction (ANR) system includes a feed-back ANR signal pathway including a feed-back microphone).

Regarding claim 5, Christopher discloses the method of claim 4, wherein the variation in the feedback insertion gain is at least 10% less than the variation in the response of the physical acoustics of the ANR headphone for a majority of the frequency range where the feedback path has positive loop gain (paragraphs [0005], [0007], [0019]; second filtered feed-back signal may be compared to a second threshold, and if the comparison finds that the second filtered feed-back signal is greater than the second threshold signal, changing the gain of a second variable gain amplifier on an audio input path to attenuate an audio input signal. The second threshold may be less than the first threshold).

Regarding claim 6, Christopher discloses the method of claim 3, wherein an average feedback insertion gain, as measured over multiple users, has a high-frequency crossover that is greater than or equal to about 1.5kHz (Abstract, paragraphs [0004] and [0018];  active noise reduction (ANR) headphone by measuring a sound field to generate an input signal, filtering and applying a variable gain to the input signal to produce a first filtered signal using a first filter and a variable gain amplifier in an ANR signal pathway, outputting the filtered signal, and simultaneously with outputting the first filtered signal, sampling a signal at a point in the ANR signal pathway and filtering the sampled signal using a second filter to produce a second filtered signal).

Regarding claim 8, Christopher discloses the method of claim 1, wherein the nominal set of parameters are computed based on training data comprising a plurality of ear responses (paragraphs [0018], [0020] and [0030];  Artifacts can be oscillation, as well as objectionable transients ("thuds" or "cracks") and even crackling/buzzing resulting from the sound of noise comprised of a mix of low and high frequencies where the canceling signal (the mirror image of the noise) has been clipped. Such artifacts can be reduced in some cases by temporarily lowering the gain along selected portions of the signal processing pathways, so that a transient increase in noise from the lowering of the gain is less objectionable than the artifact being addressed. Lowering the gain in this way may also be referred to as compressing or limiting the signal pathway).

Regarding claim 9, Christopher discloses the method of claim 8, wherein the nominal set of parameters are generated by executing an optimization process configured to generate the parameters for a corresponding ear response (Abstract, paragraphs [0018], [0020] and [0030]; active noise reduction (ANR) headphone by measuring a sound field to generate an input signal, filtering and applying a variable gain to the input signal to produce a first filtered signal using a first filter and a variable gain amplifier in an ANR signal pathway, outputting the filtered signal, and simultaneously with outputting the first filtered signal, sampling a signal at a point in the ANR signal pathway and filtering the sampled signal using a second filter to produce a second filtered signal).

Regarding claim 10, Christopher discloses the method of claim 9, wherein determining the set of correction parameters comprises:
computing a loop gain for the nominal set of parameters of the digital filter;
generating an error vector comprising deviations of the loop gain at different frequencies from a corresponding target loop gain; and generating the set of correction parameters as the output of the optimization process based on statistics of the training data (paragraphs [0018]- [0020] and [0030]; system will inappropriately reduce the feed-back loop gain in an attempt to resolve the erroneously-detected instability).

Regarding claim 11, Christopher discloses the method of claim 1, wherein a total insertion gain of the ANR headphone when ANR is active is less than -30dB in a frequency range of about 1-2kHz (Abstract, paragraphs [0007] and [0028]; lowest frequency music is the most likely to bleed over to the range where instability is being monitored, so the filter includes the deep notch 328 before leveling out at the -12 dB level as in FIG. 8).

Regarding claim 12, Christopher discloses the method of claim 1, wherein an average active insertion gain, as measured over multiple users, has a high-frequency crossover that is greater than or equal to about 2.2kHz (Abstract, paragraphs [0007] and [0028];  third filter applies first and second gains in respective first and second frequency ranges between 10 Hz and 10 kHz to the sampled signal, the first and second gains being different by at least 10 dB).

Regarding claim 13, Christopher discloses the method of claim 1, wherein the set of parameters is generated within 1 second of receiving the first input signal (Abstract, paragraphs [0023] and [0024]; an active noise reduction (ANR) headphone by measuring a sound field to generate an input).

Regarding claim 14, Christopher discloses the method of claim 1, further comprising storing the generated set of parameters for identifying or authenticating a user (Abstract, paragraphs [0024] and [0027]; controlling stability in acoustic noise reducing (ANR) devices, and in particular ANR devices using an in-ear form factor).

Regarding claim 15, Christopher discloses the method of claim 1, wherein: the first input signal is captured responsive to delivering the audio signal through an electroacoustic transducer of the ANR headphone, the audio signal comprising a wideband signal that includes energy at a plurality of the frequencies in the set of discrete frequencies (paragraphs [0018], [0020], [0025] and [0030]; forward compressor can react to the raw energy in the incoming signal, prior to any filtering or limiting imposed by the signal pathway, and can also be used with the feed-back side-chain loop or in the audio signal path).

Regarding claim 16, Christopher discloses the method of claim 15, wherein the audio signal has a spectrum that comprises 10 or more tones centered at predetermined frequencies between about 45 Hz- 16 kHz (Abstract, paragraphs [0003], [0007] and [0030]; gain of the variable gain amplifier is changed to attenuate the first filtered signal. The second filter applies different gains, different by at least 10 dB, in different frequency ranges between 10 Hz and 10 kHz).

Regarding claim 17, Christopher discloses the method of claim 16, wherein the predetermined frequencies comprise a plurality of frequencies above 1 kHz that have spacing less than or equal to 1/4-octave (Abstract, paragraphs [0003], [0007] and [0030]; gain of the variable gain amplifier is changed to attenuate the first filtered signal. The second filter applies different gains, different by at least 10 dB, in different frequency ranges between 10 Hz and 10 kHz).

Regarding claim 18, Christopher discloses the method of claim 15, wherein the audio signal is delivered automatically in response to detecting that the ANR headphone has been positioned in, on, or around a user’s ear (Abstract, paragraphs [0018], [0020] and [0030]; Stability is provided in an active noise reduction (ANR) headphone by measuring a sound field to generate an input signal, filtering and applying a variable gain to the input signal to produce a first filtered signal using a first filter and a variable gain amplifier in an ANR signal pathway, outputting the filtered signal, and simultaneously with outputting the first filtered signal, sampling a signal at a point in the ANR signal pathway and filtering the sampled signal using a second filter to produce a second filtered signal).

Regarding claim 19, Christopher discloses the method of claim 15, wherein the audio signal is delivered automatically in response to detecting an oscillation in the ANR signal flow path (paragraphs [0018] and [0020]; levels of excursion that cause sufficient change in the acoustics response so as to cause oscillation. Artifacts can be oscillation, as well as objectionable transients ("thuds" or "cracks") and even crackling/buzzing resulting from the sound of noise comprised of a mix of low and high frequencies where the canceling signal (the mirror image of the noise) has been clipped. Such artifacts can be reduced in some cases by temporarily lowering the gain along selected portions of the signal processing pathways, so that a transient increase in noise from the lowering of the gain is less objectionable than the artifact being addressed).

Regarding claim 20, Christopher discloses the method of claim 1, wherein: 
the one or more sensors comprise a feedforward microphone of the ANR headphone and a feedback microphone of the ANR headphone, the first input signal comprises a ratio of a feedback microphone signal and a feedforward microphone signal, and the ANR signal flow path comprises a feedforward path disposed between the feedforward microphone and the electroacoustic transducer (paragraphs [0019] and [0020]; an in-ear ANR headset with an ambient naturalness feature is instability caused when a user cups his hand around one of the earbuds, while the earbud is out of the ear and in an ambient naturalness mode. In this situation, a feed-back loop is formed between the feed-forward microphone and the output transducer, via the air path around the earbud).

Regarding claim 21, Christopher discloses the method of claim 20, wherein the feedforward microphone signal is captured responsive to determining that the ambient noise in the vicinity of the ANR headphone is above the threshold (Abstract, paragraphs [0022] and [0024]; second filtered signal is compared to a threshold, and if the comparison finds that the second filtered signal is greater than the threshold signal, the gain of the variable gain amplifier is changed to attenuate the first filtered signal. The second filter applies different gains, different by at least 10 dB, in different frequency ranges between 10 Hz and 10 kHz.).

Regarding claim 22, Christopher discloses the method of claim 21, wherein the feedback microphone signal is captured responsive to delivering an audio signal through an electroacoustic transducer of the ANR headphone, the audio signal comprising a wideband signal that includes energy at a plurality of the frequencies in the set of discrete frequencies (paragraphs [0019] and [0020]; high signal levels in an audio signal, such as music, that is to be played back simultaneously with the noise cancellation signals and has energy in the frequency range where the limiter is attempting to detect instability artifacts. The system will incorrectly see the high signal levels of music as the sort of instability it is attempting to detect).

Regarding claim 23, Christopher discloses the method of claim 20, wherein the feedforward microphone signal is captured responsive to determining that the ambient noise in the vicinity of the ANR headphone is above the threshold, and detecting: (i) a lack of an audio signal being played through the electroacoustic transducer; and (ii) a lack of a user speaking (paragraphs [0005] and [0023]).

Regarding claim 24, Christopher discloses the method of claim 20, wherein one or both of the feedforward microphone signal and the feedback microphone signal are captured repeatedly at each of a plurality of time intervals (paragraphs [0007] and [0026]; ANR signal pathway may include a feed-back ANR pathway, and the sound field may be measured inside the ANR headphone as an input to the feed-back ANR pathway, the first and second filtered signals being first and second filtered feed-back signals).

Regarding claim 25, Christopher discloses the method of claim 1, further comprising: measuring a quality of seal of the ANR headphone to a wearer’s ear, and reducing the target loop gain when the quality of seal is less than a predetermined threshold (Abstract, paragraphs [0019], [0022] and [0024]; implementing an in-ear ANR headset with an ambient naturalness feature is instability caused when a user cups his hand around one of the earbuds, while the earbud is out of the ear and in an ambient naturalness mode. In this situation, a feed-back loop is formed between the feed-forward microphone and the output transducer, via the air path around the earbud).
 
Regarding claim 27, Christopher discloses the method of claim 24, wherein the high-end gain crossover frequency is greater than 1kHz (Abstract, paragraphs [0003], [0007] and [0030]; second filtered signal is compared to a threshold, and if the comparison finds that the second filtered signal is greater than the threshold signal, the gain of the variable gain amplifier is changed to attenuate the first filtered signal. The second filter applies different gains, different by at least 10 dB, in different frequency ranges between 10 Hz and 10 kH).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653